Citation Nr: 1604104	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bronchitis, to include as due to asbestos exposure.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for sinusitis, to include as due to asbestos exposure.  

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a bilateral foot condition.  

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).   

In March 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of those proceedings is of record.

Additional evidence has been submitted since the Veteran's most recent statement of the case (SOC). Although a waiver of initial Agency of Jurisdiction (AOJ) consideration has not been received, the submitted evidence was of record at the time of the Veteran's September 2013 SOC and has been previously considered. Therefore no remand is required for consideration of this evidence.  38 C.F.R. §§ 19.31, 20.1304(c).

The issues of service connection for an acquired psychiatric condition, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 2007 rating decision that denied the Veteran's claim for service connection for bronchitis, sinusitis and bilateral flat feet was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence received since January 2007 is cumulative of evidence previously received, does not relate to a relevant unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bronchitis, sinusitis or a bilateral foot disability. 

3.  The Veteran's back condition was not present during service or for many years thereafter and is not otherwise etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The unappealed January 2007 rating decision that denied the Veteran's claim for service connection for bronchitis, sinusitis and bilateral flat feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a bilateral foot condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

5.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision.   A February 2006 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and adequately identified private treatment records have been obtained and considered.  The Veteran has identified mental health treatment at "Oxnard Mental Health" in Oxnard, California and "Greenleaf Mental Health" in Bryan, Texas at some point during the late 1980s or early 1990s.  The Veteran had previously been requested to supply the proper name and address of these facilities as searches reveal no current treatment centers fitting these descriptions.  VA also suggested that the Veteran attempt to obtain these records on his own.  However, no further information has been supplied by the Veteran.  Since these relate to mental health treatment and not to any issue decided at this time, the Board may proceed to a decision on those issues, without further effort to obtain them.  Furthermore, although treatment records indicate that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since at least 2005, he has given no indication to VA that these records are in any way related to the claims decided herein.  Therefore, the Board concludes the duty to assist is satisfied for these claims.  

In March 2011 the Board remanded this case so that the Veteran could participate in a hearing concerning the issues on appeal. The Veteran has since been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.   In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including where and when the Veteran received treatment for his medical concerns.  The Veteran also volunteered much of his treatment history and his symptoms since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claim can be adjudicated based on the current record.

II.  Background and Applicable Law

The Veteran's claims for service connection for bronchitis, sinusitis and a bilateral foot condition were previously denied in a January 2007 rating decision.  An appellant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within that time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

The Veteran did not file a notice of disagreement with respect to the claims for sinusitis and a bilateral foot condition and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2007 rating decision became final as to the issues of service connection for sinusitis and a foot condition based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.   

In March 2007 the Veteran filed an NOD with respect to the issue of service connection for bronchitis.  In October 2008 VA issued a statement of the case (SOC) with regard to the issue.  The Veteran did not file a substantive appeal with respect to the issue of service connection for bronchitis and no pertinent evidence to the issue was associated with the file within 60 days.  Thus, the January 2007 rating decision became final as to the issue of service connection for bronchitis as well.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.   

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  New and Material Evidence - Bronchitis

The October 2008 SOC conceded that the Veteran had been diagnosed with bronchitis during service but that the condition was never found to be chronic.  The SOC also noted the Veteran's lay claim to have been exposed to asbestos and that he had not sought treatment for bronchitis for over a decade.  Since the issuance of the SOC numerous treatment records have been received.  However these records do not show that the Veteran has been diagnosed or treated for bronchitis on a chronic or continuous basis.  Indeed the Veteran does not appear to have been diagnosed or treated for bronchitis at all since he initiated his original claim in August 2005.  Furthermore, bronchitis is not one of the conditions known to be caused by asbestos exposure and none of the received medical records provide any evidence of a medical link between bronchitis and asbestos exposure.  VBA Manual M21-1, IV.ii.2.C.2.d. Thus, while there has been a significant amount of new evidence received, the Board does not find it to be material sufficient to warrant an examination or to reasonably result in substantiation of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

2.  New and Material Evidence - Sinusitis

The January 2007 rating decision noted that the Veteran was not diagnosed or treated for a sinus condition during service.  The decision also noted that the there was no current diagnosis of a sinus condition that was related to any in-service event or occurrence.  Treatment records identified in the decision showed that the Veteran had been diagnosed and treated for sinusitis on occasion since service (the most recent being in 2005), but not that the condition was chronic or continuous or that it had been related to service.  Evidence submitted since the decision likewise does not show that the Veteran was diagnosed or treated for sinusitis during service or that he has been chronically diagnosed and treated for sinusitis since separation.  Furthermore, sinusitis is not one of the conditions known to be caused by asbestos exposure and there is nothing in the newly submitted evidence that shows a link between the Veteran's occasional bouts of sinusitis and asbestos exposure or any other in-service injury or occurrence.  VBA Manual M21-1, IV.ii.2.C.2.d. As above, while there has been a significant amount of new evidence received, none of the evidence submitted can be considered material sufficient to warrant an examination or reasonably result in substantiation of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

3.  New and Material Evidence - Bilateral Foot Condition

At his Board hearing the Veteran clarified that the foot condition for which he was claiming service connection was bilateral flat feet.  The Veteran's claim for service connection for flat feet was previously denied in January 2007.  The decision noted that there was no diagnosis of such condition during service.  The decision conceded that the Veteran had a current diagnosis of flat feet since 2005 but that there was no objective evidence showing that the condition was related to the Veteran's service.  No new service treatment records have been received since the rating decision in question and there remains no indication of a diagnosis of flat feet or fallen arches or any other bilateral foot injury during service.  Furthermore, the records received since January 2007 show no nexus between the Veteran's flat feet and service.  Thus, there is no tendency in the evidence submitted to show an in-service injury or condition or any nexus between the Veteran's current condition and service.  As above, while there has been a significant amount of new evidence received, none of the evidence submitted can thus be considered material sufficient to warrant an examination or reasonably result in substantiation of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

4.  Service Connection - Back Condition

The Veteran has been diagnosed with chronic low back pain and he maintains that the condition is due to service or is secondary to his bilateral flat feet.

Service treatment records show the Veteran was assessed with low back muscle strain in August 1983.  Service treatment records are silent otherwise as to any complaints, diagnosis or treatment for any back injury or disease.  The Veteran reported no back problems on his report of medical history at separation and no back problems were noted on his separation examination. 

VA treatment records show intermittent complaints of back pain since 2005 with a diagnosis of chronic back pain since 2010.

The preponderance of the evidence is against a finding that the Veteran's current back condition is related to service.  The evidence does not show any sequelae from his in-service muscle strain and there is no indication of a chronic back problem manifesting during service or within a year of separation.  The Veteran reported no back problems at separation and none were detected.  The Veteran has not been diagnosed with a specific back condition other than unspecified lower back pain.  Pain is not a disability in and of itself, and no other diagnosis has been made despite the fact that the Veteran has been examined numerous times over the last 20 years following occasional complaints of back pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Finally, the Veteran does not contend that his back pain is due to an in-service event or injury or began during service.

At his Board hearing the Veteran stated that his back problem was a lower lumbar problem that was due to his flat feet.  Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  However, as the Veteran's feet are not service-connected, the Veteran may not establish service connection for his back on a secondary basis.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Accordingly, service connection for a back condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence not having been received, the request to reopen a claim for service connection for bronchitis is denied. 

New and material evidence not having been received, the request to reopen a claim for service connection for sinusitis is denied. 

New and material evidence not having been received, the request to reopen a claim for service connection for a bilateral foot condition is denied. 

Service connection for a back condition is denied. 


REMAND

As noted above, the Veteran has alluded to mental health treatment at a facility in Oxnard, California and one in Bryan, Texas in the late 1980s or early 1990s.  If the Veteran can provide a name, address or treatment provider name for those facilities, VA should make reasonable efforts to recover those records.  38 C.F.R. § 3.159(c).  
It also appears that the Veteran's SSA disability benefits may possibly be premised on the Veteran's mental health condition.  Any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  Thus, if the Veteran responds that his SSA disability is related to his mental health condition, these records should be obtained, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, the most recent VA treatment records of record are dated March 2013.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

The Veteran has been diagnosed with multiple psychiatric conditions including PTSD.  He was recently afforded a VA psychiatric examination in order to determine whether these conditions were related to service.  The Veteran however was unable to attend due to being temporarily homeless.  As the Veteran now appears to be in a stable living situation, a new psychiatric examination is in order to ascertain whether the Veteran's mental health difficulties are attributable to service. 

The Veteran has also been diagnosed with bilateral hearing loss and maintains that it began during is related to service.  The file contains some evidence of possible hazardous noise exposure during service.  As such, an examination is necessary in order to determine whether the Veteran's hearing loss and/or tinnitus is etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with appropriate release forms and instructions to provide the full name of the facility or treatment provider, the location of the facility and address if possible, and the approximate dates of treatment of the claimed treatment in Oxnard, California and Bryan, Texas, or any other location whose records are outstanding.  Additionally, request that the Veteran notify VA as to the nature of the conditions for which he requested or received SSA disability benefits.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  If the Veteran's SSA disability claim is related to an issue on appeal, obtain and associate the Veteran's SSA records with the file.  If no such records exist, note as much in the file. 

3.  Obtain and associate any relevant VA treatment records generated since March 2013 that pertain to the Veteran. 

4.  Then, schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's acquired psychiatric condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

5.  Then, schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus are related to or had their onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


